DETAILED ACTION

Allowable Subject Matter
Claims 22-29, 32-35, 37-44 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art fails to anticipate or make obvious the guide bar for a chainsaw of claims 22, 39 and 43 including “a first side plate comprising a first planar inner sidewall and a first planar outer sidewall, the first planar inner and outer sidewalls being spaced apart from each other by a consistent distance over an entire length of the first side plate; and a second side plate comprising a second planar inner sidewall and a second planar outer sidewall, the second planar inner and outer sidewalls being spaced apart from each other by the consistent distance over an entire length of the second side plate” and “a recessed portion extending toward the first and second planar outer sidewalls at which material of the first and second planar inner sidewalls has been removed to a depth less than the consistent distance between the first and second planar inner sidewalls and the first and second planar outer sidewalls” of claim 22; “a first side plate comprising a first planar inner sidewall and a first planar outer sidewall, the first planar inner and outer sidewalls being spaced apart from each other by a consistent distance over an entire length of the first side plate; and a second side plate comprising a second planar inner sidewall and a second planar outer sidewall, the second planar inner and outer sidewalls being spaced apart from each other by the consistent distance over an entire length of the second side plate” and “wherein the recessed portions extend fully through the first and second side plates, wherein the removed material of the recessed portions 

A review of the closest prior art supports the above as explained in the following reference(s); Chang (U.S. Patent No. 7,631,430), Wilhelm (U.S. Patent No. 5,564,192) and Fuchs (U.S. Patent Pub. No. 2011/0192039).
- Chang teaches a guide bar (1) for guiding a chain (40) of a chainsaw, the guide bar being operably coupled to a housing (50) of the chainsaw (Figure 4), the guide bar comprising a first side plate (10) comprising a first inner sidewall (X2) and a first planar outer sidewall (X4), the first planar inner and outer sidewalls being spaced apart from each other by a varying distance over an entire length of the first side plate (Figures 2 and 4); and a second side plate (30) comprising a second planar inner sidewall (X1) and a second planar outer sidewall (X3), the second planar inner and outer sidewalls being 

    PNG
    media_image1.png
    727
    458
    media_image1.png
    Greyscale


consistent distance over the entire length of the side plate; or wherein the material that has been removed to form the recess is removed to a depth less than the consistent distance. Chang also does not provide a recess entirely through the side plates that has been filled with resin.
- Wilhelm teaches it is known in the art of chain saw guide bars to have two plates (2, 3) held together by adhesives, welding casting, or injection molding (Figure 1; Col. 5, Lines 1-4).  However, Wilhelm does not provide the inner and outer sidewalls being spaced apart from each other by a consistent distance over the entire length of the side plate; or wherein the material that has been removed to form the recess is removed to a depth less than the consistent distance.
-Fuchs teaches  it is known within the art of guide bars to provide a guide bar (1) with a recess (11) for weight reduction (Paragraph 0017 and Figures 1-2). However, Fuches does not provide evidence of utilizing multiple side plates with a recess having consistent spacing or wherein the material that has been removed to form the recess is removed to a depth less than the consistent distance.

Therefore, there appears to be no justification to modify the above mentioned references, in any combination to meet the requirements of the claimed invention as set forth in claims 22, 39 and 43.
Claims 23-29, 32-35, 37-38, 40-42 and 44 are allowed as they depend from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RICHARD D CROSBY JR/  09/03/2021Examiner, Art Unit 3724